 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9    United States of America,                        No. CR-14-08088-001-PCT-MHB
10                         Plaintiff,                  ORDER
11    v.
12    Arnoldson Woodman, Jr.,
13                         Defendant.
14
15          A Petition to Revoke Supervised Probation has been filed. Defendant has admitted
16   to allegation A of the Petition to Revoke, that he violated the conditions of his supervised
17   probation.
18          The Court finds the Defendant has violated the terms and conditions of supervised
19   probation. The Court has considered the factors set forth in 18 U.S.C. ' 3553(a), the U.S.
20   Sentencing Commission Chapter 7 policy statements, the original guideline range,
21   statements of the parties, and all documentation submitted, including the probation report.
22   The Court finds Defendant's unsupervised probation should be revoked pursuant to 18
23   U.S.C. § 3565(a)(2). Accordingly,
24          IT IS THE JUDGMENT OF THIS COURT that Defendant's supervised
25   probation is hereby revoked, and Defendant is resentenced as set forth below.
26
     //
27
     //
28
     //
 1           IT IS FURTHER ORDERED that the defendant is hereby committed to the
 2   custody of the Bureau of Prisons for the term of FORTY-FIVE (45) DAYS, with credit
 3   for any time served, followed by ONE (1) YEAR of SUPERVISED RELEASE.
 4   Defendant shall abide by the following mandatory and standard conditions of supervision
 5   as adopted by this court, in General Order 17-18, which incorporates the requirements of
 6   USSG §§ 5B1.3 and 5D1.2. Of particular importance, the defendant must not commit
 7   another federal, state, or local crime during the term of supervision. Within 72 hours of
 8   sentencing or release from the custody of the Bureau of Prisons the defendant must report
 9
     in person to the Probation Office in the district to which the defendant is released. The
10
     defendant must comply with the following conditions:
11
                                   MANDATORY CONDITIONS
12
          1) You must not commit another federal, state or local crime.
13        2) You must not unlawfully possess a controlled substance. The use or possession of
14           marijuana, even with a physician's certification, is not permitted.
          3) You must refrain from any unlawful use of a controlled substance. The use or
15
             possession of marijuana, even with a physician's certification, is not permitted.
16           Unless suspended by the Court, you must submit to one drug test within 15 days of
17           placement on probation and at least two periodic drug tests thereafter, as determined
             by the court (Drug Testing is suspended).
18
19                                  STANDARD CONDITIONS
20
     1)      You must report to the probation office in the federal judicial district where you are
21           authorized to reside within 72 hours of sentencing or your release from
             imprisonment, unless the probation officer instructs you to report to a different
22           probation office or within a different time frame.
23   2)      After initially reporting to the probation office, you will receive instructions from
             the court or the probation officer about how and when you must report to the
24
             probation officer, and you must report to the probation officer as instructed.
25   3)      You must not knowingly leave the federal judicial district where you are authorized
26           to reside without first getting permission from the court or the probation officer.
     4)      You must answer truthfully the questions asked by your probation officer.
27
     //
28   //


                                                  -2-
 1   5)    You must live at a place approved by the probation officer. If you plan to change
 2         where you live or anything about your living arrangements (such as the people you
           live with), you must notify the probation officer at least 10 days before the change.
 3
           If notifying the probation officer in advance is not possible due to unanticipated
 4         circumstances, you must notify the probation officer within 72 hours of becoming
 5         aware of a change or expected change.
     6)    You must allow the probation officer to visit you at any time at your home or
 6
           elsewhere, and you must permit the probation officer to take any items prohibited
 7         by the conditions of your supervision that he or she observes in plain view.
 8   7)    You must work full time (at least 30 hours per week) at a lawful type of
           employment, unless the probation officer excuses you from doing so. If you do not
 9
           have full-time employment you must try to find full-time employment, unless the
10         probation officer excuses you from doing so. If you plan to change where you work
11         or anything about your work (such as your position or your job responsibilities), you
           must notify the probation officer at least 10 days before the change. If notifying the
12
           probation officer at least 10 days in advance is not possible due to unanticipated
13         circumstances, you must notify the probation officer within 72 hours of becoming
14         aware of a change or expected change.
     8)    You must not communicate or interact with someone you know is engaged in
15
           criminal activity. If you know someone has been convicted of a felony, you must
16         not knowingly communicate or interact with that person without first getting the
17         permission of the probation officer.
     9)    If you are arrested or questioned by a law enforcement officer, you must notify the
18
           probation officer within 72 hours.
19   10)   You must not act or make any agreement with a law enforcement agency to act as a
20         confidential human source or informant without first getting the permission of the
           court.
21
     11)   If the probation officer determines that you pose a risk to another person (including
22         an organization), the probation officer may require you to notify the person about
23         the risk and you must comply with that instruction. The probation officer may
           contact the person and confirm that you have notified the person about the risk.
24
     12)   You must follow the instructions of the probation officer related to the conditions
25
           of supervision.
26
            THE COURT RECOMMENDS that the defendant serve his sentence at the
27
     Coconino County Jail.
28


                                                -3-
 1         IT IS FURTHER ORDERED that all prior orders concerning fine(s), restitution,
 2   and special assessment(s) are affirmed.
 3         The defendant is advised of the defendant’s limited appeal rights.
 4         Dated this 27th day of September 2019.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -4-
